Citation Nr: 1647717	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-28 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for aid and attendance (A&A) of another person or based on being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDINGS OF FACT

1.  Since January 5, 2011, the Veteran's service connected psychiatric disorder, alone, has prevented him from securing or following substantially gainful employment.

2.  In addition to the Veteran's psychiatric disorder, the Veteran has had additional service connected disabilities of diabetes mellitus with hypertension, diabetic retinopathy with loss of visual acuity and fields, and erectile dysfunction associated with diabetes mellitus, which have been rated as 80 percent disabling since January 5, 2011.

3.  The Veteran's diabetic retinopathy with loss of visual acuity and visual fields renders the Veteran in need of aid and attendance of another person.


CONCLUSIONS OF LAW

1. The criteria for a TDIU, based solely on anxiety and depression, have been met from January 5, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

2.  The criteria for special monthly compensation at the housebound rate have been met, effective January 5, 2011.  38 U.S.C.A. §§ 1114 (s), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).

3.  The criteria for special monthly compensation based on the need for aid and attendance due to diabetic retinopathy have been met, effective January 5, 2011.  38 U.S.C.A. §§ 1114 (l), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

As a preliminary matter, although the Veteran has multiple medical conditions which prohibit him from securing and maintaining substantially gainful employment, and for which he has already been granted a TDIU, effective December 24, 2007, after reviewing the record, the Board concludes that he has been precluded from securing and following substantially gainful employment by reason of his service-connected psychiatric disorder, alone, since January 5, 2011, the date his claim for SMC was filed.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As stated, the Veteran has already been granted a TDIU; therefore, the threshold schedular requirement has been established.   Of note, the Veteran's psychiatric disorder, manifested by anxiety and depression, is currently rated as 70 percent disabling, supporting deficiencies in most areas, including work.

In connection with his previously granted claim for a TDIU, the Veteran submitted a VA Form 21-8940 in July 2008.  The Veteran reported that he completed two years of high school and was last employed as the owner of a café.  Also in connection with the earlier TDIU claim, the Veteran was afforded a VA mental disorders examination in October 2008, during which he reported that his psychiatric symptoms, primarily irritability and anger, caused problems "especially in his work" as the owner of a restaurant.  He reported that he was so irritable that he drove customers away and ultimately left the business.  He also reported marital strife and relational problems with his daughter and grandchildren due to his irritability.  During the examination, the Veteran was noted to ramble and was unable to recall the exact date.  He further exhibited difficulties in concentration, and his delayed memory was poor.  The examiner noted that the Veteran's mental health symptoms result in deficiencies in his work, judgment, thinking and mood.  An overall GAF score of 50 was assigned, indicative of serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association; 38 C.F.R. § 4.130.  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Consistent with the October 2008 VA examination report is an earlier February 2008 VA diabetes examination report, which notes the Veteran's past history of jobs in farming, factory labor, race horse training, and running a café for the last seven years.  The examiner noted that the Veteran's "activities are restricted primarily by his irritability."

Resolving all doubt in the Veteran's favor, the Board finds, based on the above examination, that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected psychiatric disorder, manifested by anxiety and depression, alone.  The Veteran has not participated in gainful employment since December 2007.  Given his work history, education, and the nature of his anxiety and depressive symptoms, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App., at 363.  It is unlikely that he would find a work environment that did not require concentration, memory, and the ability to interact with others without becoming irritable.  Specifically, the Board finds that the symptoms noted by the examiner due to the Veteran's psychiatric disorder, including a sleep disorder, irritability, anger, fatigue, and social withdrawal, in combination with the observed problems with concentration and delayed memory, render the Veteran unemployable as of January 5, 2011, the date the claim for SMC was received.  The Board acknowledges that the October 2008 VA examiner did not find that the Veteran's anxiety and depression rendered him totally occupationally and socially disabled; however applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In light of the above, the Board finds that the evidence of record supports the grant of TDIU by reason of a psychiatric disorder alone.

Having determined that the Veteran meets the criteria for a TDIU based solely on his psychiatric disorder (manifested by anxiety and depression) effective from January 5, 2011, his psychiatric disability satisfies the requirement of a "service-connected disability rated as total" for SMC purposes.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran also has additional disabilities rated at 60 percent or higher during that time period (his service-connected diabetes mellitus with hypertension and diabetic retinopathy with loss of visual acuity and fields, which have been rated as 80 percent disabling since January 5, 2011.)  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective January 5, 2011.

Additionally, the Board finds that the criteria for SMC based on the need for aid and attendance due to diabetic retinopathy are also met effective January 5, 2011, the date of receipt of the claim for SMC.  

Special monthly compensation is payable at the aid and attendance rate when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l).  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  See 38 C.F.R. §§ 3.350 (b), 3.352(a). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a).

In this case, an April 2011 VA aid and attendance examiner concluded that, due to the Veteran's poor vision caused by his diabetic retinopathy, he is not capable of living independently without the aid and attendance of another person.  The examiner noted that the Veteran is restricted to his home and its immediate vicinity, and lost his driver's license due to his poor vision.  It was also noted that his wife removed all of the loose rugs from the house.  In July 2011, a separate VA eye examiner diagnosed severe non-proliferative diabetic retinopathy, for which the Veteran had undergone laser surgery twice in both eyes, as well as steroid injections.  He noted the Veteran to have legal blindness and stated that he "fully concur[s]" with the April 2011 VA examiner's recommendation for approval of "aid/attendance/housebound benefits" for the Veteran.  Significantly, there are no opinions to the contrary.

The Board is cognizant that, in April and July 2011, the Veteran reported enough vision to feed himself, dress, keep clean and presentable, and otherwise attend to the wants of nature.  The Board further acknowledges that the Veteran's vision was better than 5/200 in each eye.  Nevertheless, the record shows that the Veteran's wife has acted to protect him from the hazards of daily living, and the Board finds that the medical opinions of the April and July 2011 VA examiners, indicating that the Veteran is unable to live independently without the aid and attendance of another person due to his legal blindness caused by diabetic retinopathy, establish a factual need for aid and attendance in this case.  Thus, entitlement to SMC based upon the need for aid and attendance of another person under 38 U.S.C.A. § 1114 (l) due to diabetic retinopathy is granted, effective January 5, 2011.


ORDER

TDIU based upon a psychiatric disorder alone is granted, effective January 5, 2011, subject to controlling regulations governing the payment of monetary awards.

Special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective January 5, 2011, subject to controlling regulations governing the payment of monetary awards.

Special monthly compensation based upon the need for aid and attendance due to diabetic retinopathy under 38 U.S.C.A. § 1114 (l) is granted, effective January 5, 2011, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


